353 So. 2d 167 (1977)
Jose BARED et al., Appellants,
v.
MIAMI PROFESSIONAL SPORTS, LTD., etc., et al., Appellees.
Nos. 77-1935 and 77-1936.
District Court of Appeal of Florida, Third District.
November 29, 1977.
Rehearing Denied January 4, 1978.
Heiman & Heiman and Norman J. Silber, Miami, for appellants.
Paul & Thomson and James W. Beasley, Jr. and Dennis J. Olle, Fowler, White, Burnett, Hurley, Banick & Knight and Henry Burnett, Robert M. Sondak, Miami, for appellees.
Before PEARSON, HUBBART and KEHOE, JJ.
PER CURIAM.
We are presented here with an interlocutory appeal and a full appeal from an order dissolving a limited partnership pursuant to Section 620, Florida Statutes (1975).
The burden of respondent-appellants' attack is that they had alleged certain defenses: (1) waiver of right to proceed for dissolution, (2) equitable estoppel of petitioners to proceed for dissolution, and (3) an implied agreement not to proceed for dissolution. It affirmatively appears from this record that the issues attempted to be raised are merely "paper issues." The uncontroverted evidence in its entirety supports the trial judge's determination that there was nothing in the affidavits or depositions to support a genuine issue of material fact on any of the purported issues. We, therefore, affirm the summary final judgment upon the principles stated in Johnson *168 v. Studstill, 71 So. 2d 251 (Fla. 1954); and Edgewater Drugs, Inc. v. Jax Drugs, Inc., 138 So. 2d 525 (Fla. 1st DCA 1962).
Affirmed.